DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of December 24, 2020. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 24, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because in figure 1 it is unclear to what the element 260 near “Exemplary Aircraft” is in reference. The specification describes element 260 with a variety of terms such as: “Pilot controls and visual displays” in para 26, “cockpit informational system” in para 53, “Voice, mechanical, or tactile input means” in para 55, “cockpit display/audio systems” in para 74, and “cockpit display” in para 249. None of which seem to match to the element’s location.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 line 7 recites “calculating the processor a simulated…”, examiner interprets this to mean “calculating, via  the processor, a simulated…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “at most one minute seconds” in claim 15 is used by the claim to mean a period of time, while there is no accepted meaning to the term. The term is indefinite because the specification does not clearly redefine the term. For purposes of the art rejection below, the term is interpreted as “at most one minute.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 14-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process which is a judicial exception. This judicial exception is not integrated into a practical application because the claims are recited at high level. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determining the probability of safe landing during an emergency situation is routine in the art.
Claim 10, 14-16, and 18 are directed to a method of evaluating a landing site during an emergency situation and determining a probability of safe landing (step 1) which is a mental process without significantly more. 
Claim 10 recites the abstract ideas of receiving an indication (mental process), identifying…a potential landing site (mental process); calculating a simulated flight path (mental process); and identifying… a probability of…achieving a safe landing (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 10 is directed to a judicial exception.(step 2A prong 1). The claim recites the additional elements of “a digital computation system on board an aircraft,” “a processor,” and “a memory”. These elements are generic computers that are merely used as tools to perform the abstract idea, therefore they do not integrate the abstract idea into a practical exception (Step 2A prong 2). Additionally, the elements are recited at a high level of generality and are well-understood, routine, and conventional (Step 2B). Therefore claim 10 is ineligible.
Claim 14 recites the abstract ideas of determining a plausible achievable landing perimeter (mental process); and identifying…one or more airports (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 14 is directed to a judicial exception.(step 2 prong 1). Claim 14 does not include any additional elements to integrate the exception into a practical application (step 2A prong 2) nor does it include any additional elements to amount to significantly more than the judicial exception (Step 2B).
Claim 15 recites the abstract idea of calculating a flight path according to a simplified flight path simulation model (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 15 is directed to a judicial exception.(step 2 prong 1). Claim 15 does not include any additional elements to integrate the exception into a practical application (Step 2A prong 2) nor does it include any additional elements to amount to significantly more than the judicial exception (Step 2B).
Claim 16 recites the abstract idea of calculating a flight path according to a simplified flight path simulation model (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 16 is directed to a judicial exception.(step 2 prong 1). Claim 16 does not include any additional elements to integrate the exception into a practical application (Step 2A prong 2) nor does it include any additional elements to amount to significantly more than the judicial exception (Step 2B).
Claim 18 recites the abstract ideas of pre-calculating prior to any emergency situation (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 18 is directed to a judicial exception.(step 2 prong 1). Claim 18 does not include any additional elements to integrate the exception into a practical application (Step 2A prong 2) nor does it include any additional elements to amount to significantly more than the judicial exception (Step 2B).
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon Is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such In a claim limitation: (a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element{s} that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and e the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
the additional element(s) adds insignificant extra-solution activity to the judicial exception;
and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (USP 11,315,432) further in view of Poux et al. (US Pub. 2014/0309821).
Regarding claim 1, Schmidt teaches a computer-readable, non-transitory storage medium storing instructions that, when executed by a digital controller of an aircraft during a flight emergency situation, causes the digital controller to execute a method comprising: identifying a potential landing site suitable for an emergency landing of the aircraft (see at least Schmidt Col 5 lines 64-66: "the apparatus in some examples is configured to determine candidate SLZs 190 within an estimated current range of the UAV from a current position 112 (of the UAV),"); for the potential landing site, calculating a simulated flight path for the aircraft to travel from a current location of the aircraft to the potential landing site (see at least Schmidt Col 5-6 Lines 67-5: "the apparatus is configured to generate trajectories 170 for landing the UAV in respective ones of the candidate SLZs based on environmental and operational factors that affect flight of the UAV from the current position to the respective ones of the candidate SLZs."); and for the potential landing site, identifying for the simulated flight path a probability of the aircraft achieving a safe landing at the potential landing site (see at least Schmidt Col 6 Lines 19-22: "The apparatus 120 is configured to calculate risk values 20 that quantify third-party risk associated with operation of the UAV 110 along respective ones of the trajectories 170 to the respective ones of the candidate SLZs 190."). Schmidt does not explicitly teach identifying a singular potential landing site, however Schmidt does teach determining a set of candidate safe landing zones (SLZs). It would have been obvious to someone skilled in the art to modify Schmidt to include a singular landing site based on the motivation to include sets that only have 1 SLZ. Schmidt does not explicitly teach receiving an indication from a sensor that a flight emergency occurred. However Poux teaches in a similar field of flight management  receiving an indication from a sensor of the aircraft that a flight emergency has occurred (see at least Poux para 59: "For example, information detected by FMAM 16 ( e.g., via sensors/datalinks 24) such as an aircraft breakdown, external failures/ events, or events activated by the crew (e.g., "MIS SICK PAX " on FIG. 3 indicates a sick passenger) may be displayed at UI 14 for notifying and alerting the operators in the cockpit about the event or failure."). It would have been obvious to someone skilled in the art before the effective filing date to modify Schmidt with Poux to include receiving an indication of a flight emergency based on the motivation to determine if the aircraft is in a contingency event (see at least Schmidt Col 12 lines 4-11).
Regarding claim 2, the combination of Schmidt and Poux remains as applied to claim 1. Schmidt further teaches presenting the potential landing site and the probability via a cockpit communications system (see at least Schmidt Col 14-15 Lines 64-2: "The resulting risk value associated with each SLZ 190 is displayed along with the trajectories 170 ( e.g., the risk values may be shown in an ordered, color-coded list, while the trajectories may be shown on the risk map 200). This visual feedback may be provided to the PiC in keeping with FIG. 2.").
Regarding claim 3, the combination of Schmidt and Poux remains as applied to claim 1. Schmidt further teaches for the potential landing site, periodically updating the calculation of the simulated flight path for the aircraft to travel from an updated current location of the aircraft to the potential landing site (see at least Schmidt Col 15 Lines 16-22: "If flight termination is safer than continuing to the SLZ at any point along the trajectory, indicated when an updated lowest of the risk values is greater than an updated flight termination risk value, then flight termination may be triggered as shown at block 448B. If not, the UAV 110 may continue to the SLZ as shown at block 446B"); and for the potential landing site, periodically updating for the simulated flight path the probability of the aircraft achieving a safe landing at the respective potential landing site (see at least Schmidt Col 15 Lines 12-16: "Once the trajectory 170 and SLZ 190 are confirmed, either by the PiC or by automatic timeout, the risk for the trajectory to the SLZ 190, as well as the current risk for flight termination may be continuously recalculated by updating 15 the risk map, as shown at blocks 442 and 444.").
Regarding claim 4, the combination of Schmidt and Poux remains as applied to claim 1. Schmidt further teaches identifying a plurality of potential landing sites for an emergency landing of the aircraft (see at least Schmidt Col 5 lines 64-66: "the apparatus in some examples is configured to determine candidate SLZs 190 within an estimated current range of the UAV from a current position 112 (of the UAV),"); for each respective potential landing site of the plurality, simulating a respective simulated flight path for the aircraft to travel from a current location of the aircraft to the respective potential landing site (see at least Schmidt Col 5-6 Lines 67-5: "the apparatus is configured to generate trajectories 170 for landing the UAV in respective ones of the candidate SLZs based on environmental and operational factors that affect flight of the UAV from the current position to the respective ones of the candidate SLZs."); and for each respective potential landing site, identifying for the respective simulated flight path a respective probability of the aircraft achieving a safe landing at the respective potential landing site (see at least Schmidt Col 6 Lines 19-22: "The apparatus 120 is configured to calculate risk values 20 that quantify third-party risk associated with operation of the UAV 110 along respective ones of the trajectories 170 to the respective ones of the candidate SLZs 190.").
Regarding claim 5, the combination of Schmidt and Poux remains as applied to claim 1. Schmidt further teaches determining a plausible achievable landing perimeter (PALP) from a present location of the aircraft (see at least Schmidt Col 11 Lines 23-28: "The method 300 further includes determining updated candidate SLZs 190 within an updated estimated current range of the 25 UAV 110 from the updated current position, the updated candidate SLZs including the selected one of the candidate SLZs, as shown in FIG. 3D, at block 322."); and identifying as the potential landing sites one or more airports within the plausible achievable landing perimeter (see at least Schmidt Col 11 Lines 28-35: "The method includes generating updated trajectories 170 for landing the UAV in respective ones of the updated candidate SLZs at 30 block 324, and calculating updated risk values and an updated flight termination risk value, a lowest of the updated risk values associated with an updated trajectory from the updated current position to a selected one of the updated candidate SLZs, as shown at block 326.").
Regarding claim 6, the combination of Schmidt and Poux remains as applied to claim 1. Poux teaches calculating a flight path according to a simplified flight path simulation model which is configured to calculate multiple alternative flight paths to multiple alternative destination airports (see at least Poux para 94: "As step 136, the flight management system may assist with diversion selection or anticipation. For example, multiple ranges and/or options for diversion routes may be displayed over maps and vertical profile areas of UI.") and selecting a diversion based on a time to decision (see at least Poux para 88: "Diversion anticipation system 120 may be configured to provide operators with an awareness of diversion options with "time to decision" point information along with the flight plan. The "time to decision point" data may be set on the flight plan with a countdown for remaining time before taking the decision for diversion route."), but Poux does not explicitly teach 10 seconds. However, one of ordinary skill in the art before the time of filing the claim invention would have recognized the finite number of predictable solutions for setting "time to decision point" as referenced in Poux. Absent of unexpected results, it would have been obvious to try setting the time to ten seconds to yield a quick response to a contingency event (Poux para 21). And, in order to try and evaluate those recognized finite predictable solutions would only require routine skill without undue experimentation.
Regarding claim 7, the combination of Schmidt and Poux remains as applied to claim 1. Schmidt further teaches calculating a flight path according to a simplified flight path simulation model which is based on at least one of: a fixed current aircraft thrust; a fixed current wind speed; a fixed current wind orientation (see at least Schmidt Col 6 Lines 8-16: "In this regard, one or more of the trajectories may be generated 10 utilizing an algorithm that takes into account internal and external factors such as the terrain/topography, obstacles that should be avoided by the UAV 110, current wind direction and speed compared with the performance of the UAV, as well as the estimated current range of the UAV 15 based on its current power level (the power needed to reach the SLZ following the generated trajectory)."); and a simulated flight path constructed based on linear path segments (see at least Schmidt Col 6 Lines 6-7: "In some examples, the trajectories 170 are or include one or more straight lines.").
Regarding claim 8, the combination of Schmidt and Poux remains as applied to claim 1. Schmidt further teaches for each flight path simulation of the plurality, determining if the flight path is viable with respect to a safe landing at the destination airport (see at least Schmidt Col 10 Lines 38-42: "In some examples, generating the trajectories 170 at block 304 includes for a candidate SLZ 190, interpolating a straight line from the current position 112 to the candidate SLZ and thereby generating a trajectory to the candidate SLZ."); and generating the probability of the safe landing at the airport based on the viability determinations for the plurality of landing flight path simulations (see at least Schmidt Col 10-11 Lines 64-2: "Here, a risk-zone risk value for the risk zone is the product of the intersection length of the risk zone and a risk weighting factor of a risk category of the risk zone. The risk-zone risk values are then summed to calculate the risk value for the candidate SLZ, as shown at block 308B2."). Poux further teaches for a selected airport, generating a plurality of flight scenarios for multiple different environmental conditions or aircraft conditions (see at least Poux para 52: "In some aspects, supplementary ranges 30B, may include ranges determined by engine relights, pessimistic ranges from evolving failures, or iso-time ranges such as a minimum time range (see e.g., 62 FIG. 3 ). Each action range may be displayed with a specific color code to be distinguished on the map appearing displayed via UI 14. In some aspects, pessimistic ranges include ranges calculated based upon evolving failures ( e.g., fuel leak, jammed landing equipment) at the worse condition."); for the selected airport, generating a plurality of distinct landing flight path simulations for the respective plurality of flight scenarios (see at least Poux para 55: "In some aspects, airfields display 32 may provide airport data 32C regarding both reachable airports 32A and mission airports 32B. Airport data 32C may comprise information regarding active runways, the length of the active runways, distance to reach the runway with a straight trajectory from the current aircraft location, distance to reach the runway with a straight trajectory and a vertical flight path optimized for a given failure event, the time to land from current aircraft location with a straight trajectory from the current aircraft location, combinations thereof, and/or other characteristics such as meteorological conditions and fire/rescue support capability at the airport."). 
Regarding claim 9, the combination of Schmidt and Poux remains as applied to claim 1. Poux further teaches wherein the method further comprises pre-calculating prior to any emergency situation at least one simulated flight path for an emergency landing (see at least Poux para 65: "Prepared decision points may be loaded with the flight plan during mission preparation, and computed decision points may be automatically inserted via FMAM 16 (FIG. 1) upon a diversion event triggering a necessary response").
Regarding claim 10, Schmidt teaches a method comprising: identifying via a processor of the digital computational system a potential landing site suitable for an emergency landing of the aircraft 9see at least Schmidt Col 5 lines 64-66: "the apparatus in some examples is configured to determine candidate SLZs 190 within an estimated current range of the UAV from a current position 112 (of the UAV),"), the potential landing site selected from among a list of landing sites stored in a memory, of the digital computational system (see at least Schmidt Col 11-12 Lines 64-3: "A second of the datasets may include data that defines the SLZs 190, which may be manually or automatically 65 assigned in areas of low third-party risk. The first, second, and any other relevant datasets may be uploaded to a flight computer of the UAV 110 so that the data is available even in the event of a lost communication link between the UAV and the GCS 130."); for the potential landing site, calculating the processor a simulated flight path for the aircraft to travel from a current location of the aircraft to the potential landing site (see at least Schmidt Col 5-6 Lines 67-5: "the apparatus is configured to generate trajectories 170 for landing the UAV in respective ones of the candidate SLZs based on environmental and operational factors that affect flight of the UAV from the current position to the respective ones of the candidate SLZs."); and for the potential landing site, identifying via the processor and for the simulated flight path a probability of the aircraft achieving a safe landing at the respective potential landing site (see at least Schmidt Col 6 Lines 19-22: "The apparatus 120 is configured to calculate risk values 20 that quantify third-party risk associated with operation of the UAV 110 along respective ones of the trajectories 170 to the respective ones of the candidate SLZs 190."). Schmidt does not explicitly teach identifying a singular potential landing site, however Schmidt does teach determining a set of candidate safe landing zones (SLZs). It would have been obvious to someone skilled in the art to modify Schmidt to include a singular landing site based on the motivation to include sets that only have 1 SLZ. Schmidt does not explicitly teach receiving an indication from a sensor that a flight emergency occurred. However Poux teaches in a similar field of flight management  in a digital computation system on board an aircraft, receiving an indication that a flight emergency has occurred (see at least Poux para 59: "For example, information detected by FMAM 16 ( e.g., via sensors/datalinks 24) such as an aircraft breakdown, external failures/ events, or events activated by the crew (e.g., "MIS SICK PAX " on FIG. 3 indicates a sick passenger) may be displayed at UI 14 for notifying and alerting the operators in the cockpit about the event or failure."). It would have been obvious to someone skilled in the art before the effective filing date to modify Schmidt with Poux to include receiving an indication of a flight emergency based on the motivation to determine if the aircraft is in a contingency event (see at least Schmidt Col 12 lines 4-11).
Regarding claim 11, the combination of Schmidt and Poux remains as applied to claim 10. Schmidt further teaches presenting the potential landing site and the probability via a cockpit communications system of the aircraft (see at least Schmidt Col 14-15 Lines 64-2: "The resulting risk value associated with each SLZ 190 is displayed along with the trajectories 170 ( e.g., the risk values may be shown in an ordered, color-coded list, while the trajectories may be shown on the risk map 200). This visual feedback may be provided to the PiC in keeping with FIG. 2.").
Regarding claim 12, the combination of Schmidt and Poux remains as applied to claim 10. Schmidt further teaches for the potential landing site, periodically updating the calculation of the simulated flight path for the aircraft to travel from an updated current location of the aircraft to the potential landing site (see at least Schmidt Col 15 Lines 16-22: "If flight termination is safer than continuing to the SLZ at any point along the trajectory, indicated when an updated lowest of the risk values is greater than an updated flight termination risk value, then flight termination may be triggered as shown at block 448B. If not, the UAV 110 may continue to the SLZ as shown at block 446B"); and for the potential landing site, periodically updating for the simulated flight path the probability of the aircraft achieving a safe landing at the respective potential landing site (see at least Schmidt Col 15 Lines 12-16: "Once the trajectory 170 and SLZ 190 are confirmed, either by the PiC or by automatic timeout, the risk for the trajectory to the SLZ 190, as well as the current risk for flight termination may be continuously recalculated by updating 15 the risk map, as shown at blocks 442 and 444").
Regarding claim 13, the combination of Schmidt and Poux remains as applied to claim 10. Schmidt further teaches identifying a plurality of potential landing sites for an emergency landing of the aircraft (see at least Schmidt Col 5 lines 64-66: "the apparatus in some examples is configured to determine candidate SLZs 190 within an estimated current range of the UAV from a current position 112 (of the UAV)"); for each respective potential landing site of the plurality, simulating a respective simulated flight path for the aircraft to travel from a current location of the aircraft to the respective potential landing site (see at least Schmidt Col 5-6 Lines 67-5: "the apparatus is configured to generate trajectories 170 for landing the UAV in respective ones of the candidate SLZs based on environmental and operational factors that affect flight of the UAV from the current position to the respective ones of the candidate SLZs."); and for each respective potential landing site, identifying for the respective simulated flight path a respective probability of the aircraft achieving a safe landing at the respective potential landing site (see at least Schmidt Col 6 Lines 19-22: "The apparatus 120 is configured to calculate risk values 20 that quantify third-party risk associated with operation of the UAV 110 along respective ones of the trajectories 170 to the respective ones of the candidate SLZs 190.").
Regarding claim 14, the combination of Schmidt and Poux remains as applied to claim 10. Schmidt further teaches determining a plausible achievable landing perimeter (PALP) from a present location of the aircraft (see at least Schmidt Col 11 Lines 23-28: "The method 300 further includes determining updated candidate SLZs 190 within an updated estimated current range of the 25 UAV 110 from the updated current position, the updated candidate SLZs including the selected one of the candidate SLZs, as shown in FIG. 3D, at block 322."); and identifying as the potential landing sites one or more airports within the plausible achievable landing perimeter (see at least Schmidt Col 11 Lines 28-35: "The method includes generating updated trajectories 170 for landing the UAV in respective ones of the updated candidate SLZs at 30 block 324, and calculating updated risk values and an updated flight termination risk value, a lowest of the updated risk values associated with an updated trajectory from the updated current position to a selected one of the updated candidate SLZs, as shown at block 326.").
Regarding claim 15, the combination of Schmidt and Poux remains as applied to claim 10. Poux teaches calculating a flight path according to a simplified flight path simulation model which is configured to calculate multiple alternative flight paths to multiple alternative destination airports (see at least Poux para 94: "As step 136, the flight management system may assist with diversion selection or anticipation. For example, multiple ranges and/or options for diversion routes may be displayed over maps and vertical profile areas of UI.") and selecting a diversion based on a time to decision (see at least Poux para 88: "Diversion anticipation system 120 may be configured to provide operators with an awareness of diversion options with "time to decision" point information along with the flight plan. The "time to decision point" data may be set on the flight plan with a countdown for remaining time before taking the decision for diversion route"), but Poux does not explicitly teach 10 seconds. However, one of ordinary skill in the art before the time of filing the claim invention would have recognized the finite number of predictable solutions for setting "time to decision point" as referenced in Poux. Absent of unexpected results, it would have been obvious to try setting the time to one minute to yield a quick response to a contingency event (Poux para 21). And, in order to try and evaluate those recognized finite predictable solutions would only require routine skill without undue experimentation.
Regarding claim 16, the combination of Schmidt and Poux remains as applied to claim 10. Schmidt further teaches calculating a flight path according to a simplified flight path simulation model which is based on at least one of: a fixed current aircraft thrust;  a fixed current wind speed; a fixed current wind orientation (see at least Schmidt Col 6 Lines 8-16: "In this regard, one or more of the trajectories may be generated 10 utilizing an algorithm that takes into account internal and external factors such as the terrain/topography, obstacles that should be avoided by the UAV 110, current wind direction and speed compared with the performance of the UAV, as well as the estimated current range of the UAV 15 based on its current power level (the power needed to reach the SLZ following the generated trajectory)"); and a simulated flight path constructed based on linear path segments (see at least Schmidt Col 6 Lines 6-7: "In some examples, the trajectories 170 are or include one or more straight lines.").
Regarding claim 17, the combination of Schmidt and Poux remains as applied to claim 10. Schmidt further teaches for each flight path simulation of the plurality, determining if the flight path is viable with respect to a safe landing at the destination airport (see at least Schmidt Col 10 Lines 38-42: "In some examples, generating the trajectories 170 at block 304 includes for a candidate SLZ 190, interpolating a straight line from the current position 112 to the candidate SLZ and thereby generating a trajectory to the candidate SLZ."); and generating the probability of the safe landing at the airport based on the viability determinations for the plurality of landing flight path simulations (see at least Schmidt Col 10-11 Lines 64-2: "Here, a risk-zone risk value for the risk zone is the product of the intersection length of the risk zone and a risk weighting factor of a risk category of the risk zone. The risk-zone risk values are then summed to calculate the risk value for the candidate SLZ, as shown at block 308B2."). Poux further teaches for a selected airport, generating a plurality of flight scenarios for multiple different environmental conditions or aircraft conditions (see at least Poux para 52: "In some aspects, supplementary ranges 30B, may include ranges determined by engine relights, pessimistic ranges from evolving failures, or iso-time ranges such as a minimum time range (see e.g., 62 FIG. 3). Each action range may be displayed with a specific color code to be distinguished on the map appearing displayed via UI 14. In some aspects, pessimistic ranges include ranges calculated based upon evolving failures ( e.g., fuel leak, jammed landing equipment) at the worse condition."); for the selected airport, generating a plurality of distinct landing flight path simulations for the respective plurality of flight scenarios (see at least Poux para 55: "In some aspects, airfields display 32 may provide airport data 32C regarding both reachable airports 32A and mission airports 32B. Airport data 32C may comprise information regarding active runways, the length of the active runways, distance to reach the runway with a straight trajectory from the current aircraft location, distance to reach the runway with a straight trajectory and a vertical flight path optimized for a given failure event, the time to land from current aircraft location with a straight trajectory from the current aircraft location, combinations thereof, and/or other characteristics such as meteorological conditions and fire/rescue support capability at the airport").
Regarding claim 18, the combination of Schmidt and Poux remains as applied to claim 10. Poux further teaches pre-calculating prior to any emergency situation at least one simulated flight path for an emergency landing (see at least Poux para 65: "Prepared decision points may be loaded with the flight plan during mission preparation, and computed decision points may be automatically inserted via FMAM 16 (FIG. 1 ) upon a diversion event triggering a necessary response.").
Regarding claim 19, Schmidt teaches for use in an aircraft, a controller comprising a hardware processor configured to: identify a plurality of potential landing sites for an emergency landing of the aircraft (see at least Schmidt Col 5 lines 64-66: "the apparatus in some examples is configured to determine candidate SLZs 190 within an estimated current range of the UAV from a current position 112 (of the UAV),"); for each respective potential landing site of the plurality, simulate a plurality of site- specific simulated flight paths for the aircraft to travel from a current location of the aircraft to the respective potential landing site (see at least Schmidt Col 5-6 Lines 67-5: "the apparatus is configured to generate trajectories 170 for landing the UAV in respective ones of the candidate SLZs based on environmental and operational factors that affect flight of the UAV from the current position to the respective ones of the candidate SLZs."); and for each potential landing site, identify from plurality of site-specific simulated flight paths a probability of the aircraft achieving a safe landing at each respective potential landing site (see at least Schmidt Col 6 Lines 19-22: "The apparatus 120 is configured to calculate risk values 20 that quantify third-party risk associated with operation of the UAV 110 along respective ones of the trajectories 170 to the respective ones of the candidate SLZs 190."). Schmidt does not explicitly teach identifying a singular potential landing site, however Schmidt does teach determining a set of candidate safe landing zones (SLZs). It would have been obvious to someone skilled in the art to modify Schmidt to include a singular landing site based on the motivation to include sets that only have 1 SLZ. Schmidt does not explicitly teach receiving an indication from a sensor that a flight emergency occurred. However Poux teaches in a similar field of flight management receive an indication from an aircraft sensor that a flight emergency has occurred (see at least Poux para 59: "For example, information detected by FMAM 16 ( e.g., via sensors/datalinks 24) such as an aircraft breakdown, external failures/ events, or events activated by the crew (e.g., "MIS SICK PAX " on FIG. 3 indicates a sick passenger) may be displayed at UI 14 for notifying and alerting the operators in the cockpit about the event or failure."). It would have been obvious to someone skilled in the art before the effective filing date to modify Schmidt with Poux to include receiving an indication of a flight emergency based on the motivation to determine if the aircraft is in a contingency event (see at least Schmidt Col 12 lines 4-11).
Regarding claim 20, the combination of Schmidt and Poux remains as applied to claim 19. Schmidt further teaches wherein the hardware processor is further configured to: present each potential landing site and the probability via a cockpit communications system (see at least Schmidt Col 14-15 Lines 64-2: "The resulting risk value associated with each SLZ 190 is displayed along with the trajectories 170 ( e.g., the risk values may be shown in an ordered, color-coded list, while the trajectories may be shown on the risk map 200). This visual feedback may be provided to the PiC in keeping with FIG. 2.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Villile et al. (US Pub 2019/0051189) teaches a system and method for managing speed-constrained vehicle operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663